 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       No. 2:21-cr-00094-TLN
12                      Plaintiff,
13           v.                                       RELATED CASE ORDER
14    JASON MORGAN,
15                      Defendant.
16                                                    No. 2:03-cr-00407-WBS
      UNITED STATES OF AMERICA,
17
                        Plaintiff,
18
             v.
19
      JASON MORGAN,
20
                        Defendant.
21

22

23          The Court has reviewed the Government’s Notice of Related Cases, filed May 14, 2021,
24   as well as Defendant’s memorandum filed the same day. (ECF Nos. 7, 8.) Examination of the
25   above-captioned actions reveals that they are related within the meaning of Local Rule 123 (E.D.
26   Cal. 1997). Under Local Rule 123, two actions are related when they involve the same parties
27   and are based on a same or similar claim; when they involve the same transaction, property, or
28
                                                      1
 1   event; or when they “involve similar questions of fact and the same question of law and their

 2   assignment to the same Judge . . . is likely to effect a substantial savings of judicial effort.” L.R.

 3   123(a). Further,

 4          [i]f the Judge to whom the action with the lower or lowest number has been assigned
            determines that assignment of the actions to a single Judge is likely to effect a
 5
            savings of judicial effort or other economies, that Judge is authorized to enter an
 6          order reassigning all higher numbered related actions to himself or herself.

 7          L.R. 123(c).

 8          In case number 2:21-cr-00094-TLN, Defendant has been indicted by a grand jury on one

 9   count of Receipt of Child Pornography in violation of 18 U.S.C. § 2252(a)(2). In case number

10   2:03-cr-00407-WBS, Defendant is alleged to have violated his conditions of supervised release

11   based on the same conduct at issue in case number 2:21-cr-00094-TLN.

12          Based on the foregoing, the two cases should be related under Local Rule 123 because the

13   cases involve the same parties and similar questions of law and fact surrounding Defendant’s

14   receipt of child pornography on a particular date. Accordingly, assignment to the same Judge will

15   save judicial resources and effort. Further, the Court has communicated with the original

16   sentencing judge, the Honorable William B. Shubb, who indicated he has no desire to retain the

17   action. See Local Rule 123(f).

18          IT IS THEREFORE ORDERED that the action denominated No. 2:03-cr-00407-WBS be

19   reassigned to District Judge Troy L. Nunley, and the caption shall read No. 2:03-cr-00407-TLN.

20   Any dates currently set in 2:03-cr-00407-WBS are hereby VACATED, and the parties are

21   ordered to refile any pending motions before this Court.

22          IT IS SO ORDERED.

23   DATED: May 17, 2021

24
                                                               Troy L. Nunley
25                                                             United States District Judge
26
27

28
                                                         2
